The plaintiff in error, hereinafter called defendant, was convicted in the county court of Caddo county on a charge of selling whisky, and was sentenced to pay a fine of $500 and to serve six months in the county jail.
The case was tried in August, 1929, and the appeal was lodged in this court in October, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record, and the evidence is sufficient from which the jury might reasonably and logically find the defendant guilty. No material error is apparent.
The case is affirmed.